B. S'. SAEEOLD, J.
I concur in the order of the court, granting an alternative mandamus to the judge of the circuit court to give the applicant a new trial in a case where judgment was rendered against him during the war, on the ground of meritorious defense, as provided in the third section of ordinance No. 39 of the convention of 1867.
But I dissent from so much of the opinion of Justice Peters as tends to declare void all of the acts of the government existing in the State during the war, for reasons given in my dissenting opinion in the case of Hoffman v. Boon & Booth, at the June term, 1869.